Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered October 30, 2007 in a personal injury action. The order denied the cross motion of plaintiffs to dismiss as untimely the motion of defendants for summary judgment.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present — Scudder, P.J., Smith, Peradotto, Garni and Green, JJ.